IN THE SUPREME COURT OF THE STATE OF DELAWARE

TRALON T. BAILEY,                      §
                                       §      No. 356, 2016
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      Cr. ID No. 1008005435
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §
                           Submitted: October 14, 2016
                            Decided: October 21, 2016
                                ORDER


      This 21st day of October 2016, it appears to the Court that on September 26,

2016, the Chief Deputy Clerk issued a notice directing the appellant, Tralon T.

Bailey, to show cause why this appeal should not be dismissed for Bailey’s failure

to file a motion to proceed in forma pauperis or pay the filing fee for the appeal by

July 27, 2016, and to file the opening brief that was due on September 12, 2016.

Bailey has not responded to the notice to show cause within the required ten-day

period. As a result, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                       BY THE COURT:

                                           /s/ James T. Vaughn, Jr.
                                                  Justice